Mr. Justice Clayton
delivered the opinion of the court.
There was a judgment by default in this case, and writ of inquiry executed, to reverse which this writ of error is brought. The first cause assigned for reversal is the insufficiency'of the service of process. The return is as follows: “ Executed by leaving a copy at her residence, the said Eskridge not being at home, nor any white person over the age of sixteen years, being at the said residence.” The objection to the return is, that it does not show that the copy was left at some public place at the residence.
By the former adjudications of this court, it has been settled that if the defendant be not personally served with process, then the alternative service prescribed in the statute may be substituted. But in the latter instance, nothing, but the most exact compliance with the terms of the statute, will be deemed sufficient. 5 How. 664. 3 Ib. 35. Any relaxation of the interpretation of this act, might do great injustice, and lead to very disastrous consequences. To decide upon the rights of parties who have received no notice, is always full of hazard. Indeed so far does the common law carry its dread of ex parte proceedings, it is one of its maxims, “ that-he who decides, one party being unheard, does wrong, though he may decide right.” So far as the statute allows a departure from the strict common law requisition of personal service, we are bound to follow it; but *597we do not feel authorized to dispense with the requirement, that the return should show that the copy was left at a public place at the residence. In this case, the return being deficient in this particular, does not warrant the rendition of any judgment.
As the cause will be reversed and sent back for this error, it is useless to consider any of the others.

Judgment reversed) And the cause remanded for further proceedings.